NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1



                  United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                     Argued April 29, 2014
                                     Decided May 15, 2014

                                              Before

                               WILLIAM J. BAUER, Circuit Judge

                               JOEL M. FLAUM, Circuit Judge

                               MICHAEL S. KANNE, Circuit Judge

No. 13‐1972

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Eastern District of Wisconsin

       v.                                            No. 11 CR 186

MICHAEL J. TOLBERT                                   Lynn Adelman,
    Defendant‐Appellant.                                Judge.

                                           O R D E R

     When Michael Tolbert was arrested in 2011 for not registering as a sex offender and
possessing guns illegally, he already had an extensive criminal past. At issue in this appeal
is whether two criminal‐history points properly were assigned when he was sentenced for
possessing a firearm as a felon. See 18 U.S.C. § 922(g)(1). The first contested point was
added for a crime of violence that did not receive 3 points only because that offense had
been  counted  together  with  another  as  a  single  sentence.  See  U.S.S.G.  §§  4A1.1(a),  (e),
4A1.2(a). The second point was based on the district court’s finding that a state court had
imposed two concurrent jail terms, not a single term, for Tolbert’s two theft convictions.
See id. § 4A1.2(a)(2). Just one of these disputed criminal‐history points was enough to push
Tolbert into criminal‐history Category IV. Because we conclude that the first of these points
No. 13-1972                                                                               Page 2

properly was assessed, we need not address Tolbert’s argument about the second. His
sentence is affirmed.

     Tolbert’s felony convictions date back to September 1980 when he was sentenced in
Cook County, Illinois, on convictions for attempted murder, rape, armed robbery, armed
violence,  and  home  invasion.  Tolbert  and  an  accomplice  had  forced  their  way  into  an
apartment, raped a woman in the presence of her 9‐ and 14‐year‐old children, and then shot
all three in the head. The younger child died. Tolbert served time in prison, and in August
2011, long after his release, police in Kenosha, Wisconsin, learned that he was living there
but had not registered in the state as a sex offender, which was required. Tolbert had been
stopped in Kenosha for a traffic violation while driving a borrowed car, so police went to
the owner’s house looking for him. The owner confirmed that Tolbert had been living with
her  for  seven  months.  With  her  consent,  police  searched  the  house  and  in  Tolbert’s
bedroom found two guns and ammunition.

     Tolbert surrendered to police the next day. He was charged with failing to update his
sex‐offender registration with his Wisconsin address, 18 U.S.C. § 2250, and possessing a
firearm as a felon, id. § 922(g)(1). He pleaded guilty to the gun charge, and the other count
was dismissed. Tolbert was sentenced in 2013. A probation officer calculated a total offense
level of 17 and criminal‐history score of 8, placing Tolbert in criminal‐history Category IV.

     Tolbert’s  convictions  in  1980  had  resulted  in  a  50‐year  term  of  imprisonment  for
attempted murder and also for rape. He received a 25‐year sentence on each of the three
other counts (armed robbery, armed violence, and home invasion), with all five sentences
running concurrently. Because the 25‐year sentences expired after 12‐1/2 years, see ILL. REV.
STAT. ch. 38 § 1003‐6‐3(a)(2) (1979); Barksdale v. Franzen, 700 F.2d 1138, 1140 (7th Cir. 1983);
Lane  v.  Sklodowski,  454  N.E.2d  322,  325  (Ill.  1983),  those  counts  did  not  receive
criminal‐history points, see U.S.S.G. § 4A1.2(e)(3). And the two 50‐year sentences counted
as a single sentence because they resulted from crimes charged together and also sentenced
on the same day. See U.S.S.G. § 4A1.2(a)(2). Thus, Tolbert received 3 points for one 50‐year
sentence, see U.S.S.G. § 4A1.1(a), and 1 additional point under U.S.S.G. § 4A1.1(e) because
the second 50‐year sentence resulted from a crime of violence that counted as a single
sentence. Tolbert objected to the addition of the fourth point, arguing that he received one
aggregate 50‐year sentence for the attempted murder and rape.

     The  probation  officer  also  assessed  2  points  for  two  convictions  in  Lake  County,
Illinois, in 2010 for retail thefts that occurred on different dates. Tolbert had been arrested
after stealing a camera from a store and then, three months later, was caught stealing liquor
No. 13-1972                                                                                   Page 3

from a different merchant. The two thefts were charged separately and assigned distinct
case numbers, but both charges were resolved on the same date. The state court issued a
single judgment listing both case numbers. That judgment says Tolbert was found guilty
of “retail theft in both cases” and that he “shall be required to serve a sentence of 30 days
in the Lake County Jail.” The probation officer concluded that Tolbert had received two
30‐day sentences and, because the thefts were separated by an intervening arrest, added
a point for each sentence. See U.S.S.G. § 4A1.1(c). Tolbert objected and insisted that the two
thefts had yielded a single sentence and thus should have received only 1 criminal‐history
point.

     Tolbert incurred 2 more criminal‐history points that he did not contest. By his count,
then,  the  total  was  6,  a  point  shy  of  the  7  that  would  bump  him  from  Category  III  to
Category IV. The district judge agreed with the probation officer, however, that Tolbert
had  accumulated  8  criminal‐history  points.  The  judge  sentenced  him  to  46  months’
imprisonment, the high end of the resulting range of 37 to 46 months. The judge concluded
that  Tolbert  had  been  sentenced  to  separate  50‐year  terms  on  his  1980  convictions  for
attempted  murder  and  rape,  and  that,  because  these  convictions  counted  under  the
Guidelines  as  a  single  sentence  allowing  just  3  criminal‐history  points,  see  U.S.S.G.
§ 4A1.1(a), a fourth point was mandated by § 4A1.1(e). The judge further concluded that
the state court had imposed a 30‐day sentence for each of Tolbert’s convictions for retail
theft but simply listed those sentences together in shorthand fashion in a single judgment.
Because the two retail thefts were separated by an intervening arrest, the judge counted
them separately under the Guidelines, adding 1 point for each conviction.

     On appeal Tolbert presses his contention that he incurred only 6, not 8, criminal‐history
points and thus should have been in a lower criminal‐history category. He first argues that
he should not have received the fourth point under § 4A1.1(e) on his 1980 sentences for
attempted murder and rape. He insists that § 4A1.1(e) does not apply if the prior crimes
of violence occurred on the same occasion. And because he committed those two crimes
together,  Tolbert  concludes,  he  can  receive  criminal‐history  points  for  only  one  of  the
convictions.

    Before 2007, § 4A1.1(e) (formerly designated as § 4A1.1(f)) provided:

    Add 1 point for each prior sentence resulting from a conviction of a crime of
    violence that did not receive any points under (a), (b), or (c) above because such
    sentence was considered related to another sentence resulting from a conviction
    of a crime of violence, up to a total of 3 points for this item. Provided, that this
No. 13-1972                                                                                Page 4

    item does not apply where the sentences are considered related because the
    offenses occurred on the same occasion.

U.S.S.G. § 4A1.1(f) (2006). In 2007 this language was amended by removing from the third
line the reference to a “related” sentence and also striking the entire last sentence. U.S.S.G.
app. C, vol. III, amend. 709 (2011). As amended, this provision now reads:

       Add 1 point for each prior sentence resulting from a conviction of a crime of
       violence that did not receive any points under (a), (b), or (c) above because
       such sentence was counted as a single sentence, up to a total of 3 points for
       this subsection.

U.S.S.G. § 4A1.1(e) (2010). Tolbert recognizes that the new version—which governs his
case—no  longer  includes  any  reference  to  “related”  sentences  or  to  whether  multiple
crimes  were  committed  on  the  same  occasion.  But  he  emphasizes  that  the  pertinent
application note was not changed when the Guidelines were amended, and even now the
commentary includes the example of a defendant who committed prior crimes on different
occasions and received an extra point under § 4A1.1(e). See U.S.S.G. § 4A1.1 cmt. n.5 (2010).
It follows from this example, Tolbert reasons, that § 4A1.1(e) still applies only when prior
crimes  were  committed  on  different  occasions.  We  review  de  novo  a  district  court’s
interpretation of the Guidelines, and its factual findings for clear error. United States v.
Ruelas‐Valdovinos, No. 12‐2685, 2014 WL 1347747, at *2 (7th Cir. Apr. 7, 2014); United States
v. Medina, 695 F.3d 702, 704 (7th Cir. 2012).

     Tolbert’s reading of § 4A1.1(e), as amended, is inconsistent with how that provision
has been applied. We have not addressed the effect of the change to subsection (e), but
other circuits have recognized that the Guidelines no longer distinguishes multiple prior
crimes that occurred on the same occasion from multiple prior crimes that occurred on
different occasions. See United States v. Scott, 654 F.3d 552, 557 (5th Cir. 2011); King v. United
States, 595 F.3d 844, 850 (8th Cir. 2010). The purpose of § 4A1.1(e) is to add criminal history
points for crimes of violence that are not counted under § 4A1.1(a), (b), or (c). King, 595 F.3d
at 850. Prior sentences for crimes of violence that are counted as a single sentence and not
assessed points under subsections (a) through (c) will receive an additional point under
subsection (e) whether or not the crimes occurred on the same occasion. Scott, 654 F.3d
at 557.

     Tolbert reads the example in the commentary to exclude all other scenarios, rather than
as  just  one  example  of  the  Guidelines  application.  In  doing  so,  Tolbert  ignores  the
No. 13-1972                                                                                Page 5

Sentencing Commission’s explanation for the amendment, which provides an example,
similar  to  the  one  Tolbert  cites,  where  a  defendant  who  received  concurrent  5‐year
sentences  for  two  robbery  convictions  would  incur  3  criminal‐history  points  under
§ 4A1.1(a) and 1 more point under § 4A1.1(e). The example accompanying the amendment,
however, does not specify whether the prior crimes occurred  on  the same or different
occasions. U.S.S.G. App. C, vol. III, amend. 709, p. 239 (2011). Thus, the court properly
attributed  to  Tolbert  a  criminal‐history  point  under  §  4A1.1(e)  for  the  second  50‐year
sentence that did not receive other points under § 4A1.1(a), (b), or (c).

    Tolbert needed just 7 criminal‐history points to be in criminal‐history Category IV.
Because Tolbert does not challenge 6 of his criminal‐history points, and the district court
properly assigned 1 additional point under § 4A1.1(e) for his 1980 convictions, we need not
address Tolbert’s remaining argument challenging the eighth criminal‐history point.

    Accordingly, the sentence is AFFIRMED.